 

 EXHIBIT 10.3    


 
2005 Rohm and Haas Company
Non-Qualified Savings Plan
(As Amended and Restated January 1, 2010)




ARTICLE I
INTRODUCTION


1.1           This is the Rohm and Haas Company 2005 Non-Qualified Savings Plan
(the ‘Plan”), which was adopted by the Company effective January 1, 2005.  This
Plan is intended to comply with the applicable provisions of the American Jobs
Creation Act of 2004 (“AJCA”) and is to be construed in accordance with AJCA and
the regulations and other guidance issued thereunder.  Without affecting the
validity of any other provision of the Plan, to the extent that any Plan
provision does not meet the requirements of ACJA and the regulations issued
thereunder, it shall be void ab initio and have no effect.


The Plan constitutes an amendment and restatement, effective January 1, 2010, of
the 2005 Rohm and Haas Company Non-Qualified Savings Plan, as amended and
restated effective January 1, 2003 (the “2003 NQSP”), and January 1, 2010 and
shall apply only to deferrals of compensation on or after January 1, 2005
through December 31, 2009.  Amounts considered “deferred” (under AJCA and the
regulations and other guidance issued thereunder) prior to January 1, 2005 shall
continue to be subject to the terms of the 2003 NQSP. The Plan was amended and
restated effective January 1, 2010 due to a change in providers for third party
plan administration.  Changes were made to align with investment options and
distribution limitations offered by the vendor.  Effective April 1, 2009 the
Rohm and Haas Stock Fund was liquidated due to the acquisition of Rohm and Haas
Company by The Dow Chemical Company.  These values were liquidated and placed in
the Vanguard Prime Money Market Fund.




ARTICLE II
PURPOSE


2.1           The purpose of the Plan is to provide additional retirement
savings benefits beyond the otherwise determined savings benefits provided by
the Rohm and Haas Company Employee Stock Ownership and Savings Plan (the
“Savings Plan”) for a select group of management and highly compensated
employees of the Rohm and Haas Company.


In addition, to the extent not provided for in the preceding paragraph, the Plan
also provides additional savings benefits for eligible employees of the Company
whose otherwise determined savings benefits from the Savings Plan are limited by
section 415 of the Internal Revenue Code of 1986, as amended.




ARTICLE III
DEFINITIONS


The text used herein shall have the following meanings, unless a different
meaning is clearly required by the context:


3.1           “Account” means a Participant’s account under the Plan including
the following sub-accounts:


3.1.1 “Rohm and Haas Stock Account” shall mean that portion of a Participant’s
Account maintained to record all amounts notionally invested in the Robin and
Haas Stock Fund in the form of Stock Units, pursuant to Section 6.1 and Section
6.2.


3.1.2 “Tax-Deferred Account” shall mean that portion of a Participant’s Account
maintained to record all amounts notionally invested in Savings Fund(s),
pursuant to Section 6.1.


3.2           “Administrative Committee” means the Vice President of Human
Resources of The Dow Chemical Company. The Company has designated the
Administrative Committee to be the named fiduciary with respect to
administrative matters of the Plan.  The duties of the Administrative Committee
are outlined in Article XII of the Plan.


3.3           “Affiliated Company” means Rohm and Haas Company and any other
entity required to be aggregated with the Rohm and Haas Company pursuant to
regulations and other guidance issued under section 409A of the Code, including
The Dow Chemical Company.

 
30

--------------------------------------------------------------------------------

 

3.4           “Base Pay” shall include short term disability or sick pay,
vacation pay, holiday pay, jury duty pay, bereavement pay, salary reductions
under a Company-sponsored Code section 401(k) or Code section 125 plan, personal
time pay, military pay, expatriate split salary pay, and supplemental workers’
compensation payments, but shall exclude any workers’ compensation payments,
long-term disability payments and unused vacation payments.


3.5           “Beneficiary” means the person, trust or institution designated to
receive benefits in accordance with Article X.  The Beneficiary of a Participant
who has not effectively designated a beneficiary shall be the Participant’s
estate.


3.6           “Board of Directors” means the Board of Directors of the Rohm and
Haas Company.


3.7           “Bonus” includes the annual incentive awards granted in March of
each Plan Year (the “Annual Bonus”), and amounts granted under certain sales
incentive programs, as well as any “extra wages” earned while holding a
temporary job.  The term “Bonus” excludes all other bonuses and special awards.


3.8           “Change in Control” means one of the events described in
Sections 3.8.1, 3.8.2 or 3.8.3 below.  Whether a Change in Control has occurred
shall be objectively determinable and not subject to the discretion of the Plan
Administrator, the Board of Directors or any other person.


3.8.1           Change in Ownership of the Company.  The acquisition by any
person, entity or group of stock of the Company that, together with the stock
already held by such person, entity or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of the Company;
provided that if any one person, entity or group is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person, entity or group
shall not be considered to cause a change in ownership of the Company under this
Section 3.8.1, or a change in effective control of the Company under
Section 3.8.2 below.  An increase in the percentage of stock owned by any
person, entity or group, as a result of a transaction in which the Company
acquires its stock in exchange for property shall be treated as an acquisition
of stock for purposes of this Section 3.8.1.  This Section 3.8.1 shall only
apply when there is a transfer of Company stock (or issuance of Company stock)
and stock of the Company remains outstanding after the transaction.


3.8.2           Change in Effective Control of the Company. During any 12-month
period, (i) the acquisition by any person, entity or group of stock of the
Company that constitutes 35% or more of the total voting power of the stock of
the Company, or (ii) a majority of the members of the Board of Directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors as constituted prior to the
date of such appointment or election; provided that if any person, entity or
group is considered to effectively control the Company within the meaning of
this Section 3.8.2, the acquisition of additional control of the Company shall
not be considered to cause a change in effective control of the Company under
this Section 3.8.2, or a change in ownership of the Company under Section 3.8.1.


3.8.3           Change in Ownership of a Substantial Portion of the Company’s
Assets. During any 12-month period, the acquisition by any person, entity or
group of assets of the Company that have a total gross fair market value equal
to more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition.  For purposes of this Section
3.8.3, “gross fair market value” means the value of the Company’s total assets
or the value of the assets being disposed of, determined without regard to any
associated liabilities. Notwithstanding the foregoing, a Change in Control shall
not occur under this Section 3.8.3 where there is a transfer of assets to an
entity that is controlled by the stockholders of the Company immediately after
the transfer, including:


(a)           a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;


(b)           an entity, 50% or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;


(c)           a person, entity or group that owns, directly or indirectly, 50%
or more of the total value or voting power of all of the outstanding stock of
the Company; or
(d)           an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person, entity or group described
in subparagraph (c).


3.8.4           For purposes of this Section 3.8, the following rules shall
apply:

 
31

--------------------------------------------------------------------------------

 

(a)           Persons or entities shall not be considered to be acting as a
group solely because they purchase or own stock of the Company at the same time,
or as a result of the same public offering.  However, persons or entities shall
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.  If a person or entity owns stock
of the Company and stock of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company, such stockholder shall be considered to be acting as a group
only with other stockholders of the Company prior to the transaction and not
with respect to the stockholder’s ownership interest in the other corporation.


(b)           Stock ownership shall be determined in accordance with
section 318(a) of the Code. Stock underlying a vested option shall be considered
to be owned by the individual who holds the vested option (and stock underlying
an unvested option shall not be considered to be owned by the individual who
holds the unvested option).  For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined in Treas. Reg. sections 1.83-3(b) and (j), the stock underlying the
option shall not be treated as owned by the individual who holds the option.


3.8.5           Notwithstanding any of the foregoing, a Change in Control shall
not include any acquisition of Company common stock by the direct lineal
descendents of Otto Haas and Phoebe Haas, the spouses of such descendents and
any trusts and foundations established by any of them.


3.9           “Code” means the Internal Revenue Code of 1986, as amended.


3.10           “Company” means Rohm and Haas Company and such of its Affiliated
Companies as may be designated from time to time by its Board of Directors and
as may adopt the Plan.


3.11           “Compensation” means, for the purpose of applying the limits of
Code section 401(a)(17) and Code section 415, and for all other purposes unless
specified otherwise, Base Pay, Bonus, LTPSP Payments, any Stock Award(s),
overtime pay, Shift Payments and commissions.


3.12           “Disabled” or “Disability” means a Participant is totally and
permanently incapacitated and as a result is entitled to receive and is
receiving disability benefits under the Social Security Act.


3.13           “Effective Date” means January 1, 2010.


3.14           “Employee” means any salaried employee of the Company who is
employed on a regular full-time basis.


3.15           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any regulations issued pursuant thereto.


3.16           “Fair Market Value” means, on any given date, the average of the
high and low prices of Rohm and Haas Company common stock on the New York Stock
Exchange composite transaction quotations for the current day (or, if the
current day is not a trading day, the immediately preceding trading day).


3.17           “Five-Percent Owner” means any Employee who owns (or is
considered as owning within the meaning of section 318 of the Code) more than
5% of the outstanding stock of the Company or stock possessing more than 5% of
the total combined voting power of all stock of the Company.  For purposes of
this Section, section 318(a)(2)(C) of the Code shall be applied by substituting
“5%” for “50%” each time it appears therein.


3.18           “Income” shall mean all earnings on investments, as well as all
realized and unrealized increases and decreases in the value of the securities
held.


3.19           “Investment Adviser” shall mean the adviser or advisers appointed
from time to time by the Investment Committee to supervise and manage the
investment and reinvestment of the Trust Fund.  Any such adviser must be (i)
registered as such under the Investment Adviser’s Act of 1940; or (ii) a bank
(as defined in such Act); and (iii) must acknowledge in writing that it is a
fiduciary with respect to the Plan.


 
 
32

--------------------------------------------------------------------------------

 

 
3.20           “Investment Committee” means the Rohm and Haas Benefits
Investment Committee.  The duties of the Investment Committee are defined in
Article XIII.  The Company has designated this Committee to be the named
fiduciary of the Plan for financial matters as outlined in the Plan.
 
3.21           “Long-Term Performance Share Plan (“LTPSP”) Payments” shall mean
any portion of the benefits payable in cash to a Plan Participant under a long
term performance share, incentive or bonus plan sponsored by the Company during
a Plan Year.


3.22           “Participant” means any Employee who is eligible to receive
benefits under Article IV and who has enrolled in the Plan in accordance with
Article V.


3.23           “Plan” means the Rohm and Haas Company 2005 Non-Qualified Savings
Plan, as amended from time to time.


3.24           “Plan Year” means the calendar year.


3.25           “Rohm and Haas Stock Fund” shall mean the investment fund which
consists of Stock Units contributed by Participants and the Company pursuant to
Article VI.


3.26           “Savings Funds” shall mean the investment funds offered under the
Savings Plan and designated by the Company for tracking the Trust Fund’s
investment performance. A list of the investment funds is attached as Appendix A
to the Plan.  The investment performance of the Savings Funds shall be used to
measure the investment performance of the Trust Fund.  The actual investment
performance of the Trust Fund may be less than or greater than that of the
Savings Funds.  The Trustee is not obligated to actually invest the Participant
contributions credited to the Trust Fund in the Savings Funds.  Participants’
Accounts shall, therefore, to the extent possible, track the investment
performance of the Savings Funds.


3.27           “Savings Plan” means the Rohm and Haas Company Employee Stock
Ownership and Savings Plan, as amended from time to time.


3.28           “Scheduled Benefit Distribution Date” means the date specified by
a Participant in his or her contribution agreement on which distributions from
the Plan will commence.


3.29           “Separation from Service” shall have the meaning provided in
regulations and other guidance issued under section 409A of the Code.


3.30           “Specified Employee” means a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, which, consistent with such
Code provision, shall mean an Employee who, at any time during the Plan Year,
is:
 
3.30.1
an officer of the Company having annual Compensation greater than $130,000 (as
adjusted under section 416(i)(l) of the Code);
 

3.30.2
a Five-Percent Owner; or
 

 
3.30.3
a person who has annual Compensation from the Employer of more than $150,000 and
who would be classified as a Five-Percent Owner if “one percent” were
substituted for “five percent” each time it appears in the definition of such
term.



Effective January 1, 2010, a key employee (a Specified Employee) is defined as
any Employee who has a job level of 820 points or higher as of his Separation
from Service.


3.31           “Shift Payments” shall include the shift differential payments
made to individuals (including supervisors of hourly employees) who work a
rotating shift or any shift other than a “day” shift.


3.32           “Stock Awards” shall mean any Rohm and Haas Company common stock
awarded to the Participant pursuant to an employee benefit plan approved by the
stockholders, determined without regard to any restriction.


3.33           “Stock Unit” means a book-entry unit representing the right to
acquire one share of Rohm and Haas Company common stock.  The number of Stock
Units shall be adjusted to reflect stock dividends, stock splits, combinations

 
33

--------------------------------------------------------------------------------

 
 
of shares, and any other change in the corporate capital structure of Rohm and
Haas Company including reorganization, recapitalization, merger and
consolidation.  The value of a Stock Unit at any time shall equal the current
Fair Market Value of a share of Company common stock.



3.34           “Trust Fund” means the aggregate of all Participant contributions
credited to the grantor trust established by the Company pursuant to section 671
of the Code.


3.35           “Valuation Date” “Valuation Date” means the 4th day of the month
or the prior business day each calendar month or such other date as the
Administrator in its sole discretion may determine.




ARTICLE IV
ELIGIBILITY


4.1           Each Employee of the Company who is classified as an exempt level
14 or above is eligible to become a Participant in the Plan. Participation shall
be effective as soon as administratively practicable following the Participant’s
enrollment in the Plan, as described in Sections 5.1 and 5.2
below.  Notwithstanding the foregoing, no individual shall become a Participant
in the Plan on or after March 1, 2009.




ARTICLE V
EMPLOYEE PARTICIPATION


5.1           Enrollment


5.1.1           An eligible Employee, as described in section 4.1 above, may
enroll in the Plan by submitting a written, telephonic or electronic
contribution agreement in accordance with Section 5.3 and any other procedures
prescribed by the Administrative Committee.  Such Employee shall become a
Participant effective as of the time prescribed in Section 5.2.


5.1.2           A Participant may designate a Beneficiary or Beneficiaries,
independent of any beneficiary designation under the Savings Plan, and may
change such designation at any time by written notice to the Company.


5.2           Effective Date.  For the purpose of determining the period of a
Participant’s participation, the effective date of such participation shall be
the first payroll period that begins in the calendar year following the date on
which the Participant’s contribution agreement is received.  If the Participant
makes a deferral election within 30 days after first becoming eligible (as
described in Section 5.3.1), the effective date of such participation shall be
the first payroll period that begins after the Participant’s election.


5.3           Contribution Agreement.


5.3.1           First Year of Participation.  Upon first becoming eligible to
participate in the Plan, or upon rehire as an eligible Employee, an eligible
Employee wishing to participate in the Plan must submit his or her contribution
agreement to the Administrative Committee within 30 days after becoming
eligible, subject to Treas. Reg. section 1.409A-2(a)(7) (which limits the
ability of a rehired employee to make a deferral election during the year of
rehire if the employee has, in the past, been eligible to participate in a
deferred compensation plan of the Company).  Such contribution agreement shall
be effective only with respect to Compensation earned after the date on which it
is submitted.


5.3.2           Continuing Participation. Contribution agreements with respect
to Compensation earned in any Plan Year subsequent to the year of a
Participant’s initial eligibility may only be submitted by a Participant during
the enrollment period designated by the Administrative Committee, but in no
event later than December 15th of the Plan Year preceding the Plan Year in which
such Compensation is earned.  The 2009 Plan Year shall be the final year for new
contributions in this plan.


5.3.3           Participants in the 2003 NOSP.  Notwithstanding the above, the
2005 Plan Year shall not be considered to be the first year of participation
with respect to any Employee who was eligible to participate or participated in
the 2003 NQSP as of December 31, 2004.  Such Employees shall participate in this
Plan in accordance with the requirements of Section 5.3.2.

 
34

--------------------------------------------------------------------------------

 

5.3.4           Deferral Elections for Compensation Other than Annual Bonus,
LTIP (“Performance Share Plan” or “PSP”) Payments and Stock Awards.  A
Participant may authorize the Company to make contributions to the Participant’s
Tax-Deferred Account on behalf of the Participant, through a written,
telephonic, or electronic contribution agreement, in whole percentage points of
1% to 50% of the Participant’s Compensation (excluding the Annual Bonus,
LTIP/PSP Payments and Stock Awards) without regard to the Code
section 401(a)(l7) limit. Such contribution agreement shall be submitted by the
Participant within the time period prescribed in Section 5.3.1 or 5.3.2, as
applicable.


5.3.5           Deferral of Annual Bonus and LTIP/PSP Payments.  A Participant
may make a separate election, consistent with Treas. Reg. section
l.409A-2(a)(8), in a written, telephonic, or electronic contribution agreement
with respect to the Participant’s Annual Bonus and any LTIP/PSP Payment at least
six months prior to the end of the applicable performance period relating to
such Annual Bonus and/or LTIP/PSP Payment, authorizing the Company to
contribute, on the Participant’s behalf, 1% to 100% (in whole percentage points)
of the Participant’s Annual Bonus and/or the cash portion of the Participant’s
LTIP/PSP Payment. Contributions under this Section 5.3.5 shall be credited to
the Participant’s Account in the year in which the portion of the Annual Bonus
and/or LTIP/PSP Payment subject to this election would otherwise have been
payable to such Participant.  Amounts elected under this Section 5.3.5 may not
be contributed to the Participant’s Rohm and Haas Stock Account.


5.3.6           Deferral of Certain Stock Awards.  Subject to the limitations
described in subparagraph (d) below, a Participant may make an irrevocable
election in his or her contribution agreement with respect to any Stock Award
(“Shares”) in the Plan Year preceding the Plan Year in which the Stock Award is
granted (or in the case of Stock Awards granted under the LTIP/PSP, at least six
months prior to the end of the performance period relating to such Stock Award,
consistent with Treas. Reg. section 1.409A-2(a)(8)), authorizing the Company to
convert such Shares, once any applicable restrictions lapse, on the
Participant’s behalf, into units of the Rohm and Haas Stock Fund. Units of the
Rohm and Haas Stock Fund acquired pursuant to this Section may not be
diversified into the Savings Fund, except as provided in Section 7.4.


5.3.7           Irrevocable Election.  Unless changed as described in
Section 5.3.8 below, a Participant’s election(s) pursuant to this Section 5.3
shall remain in full force and effect from year to year and shall govern the
contributions to his or her Account.


5.3.8           Change in Contribution Agreement.  A Participant may elect to
change or revoke his or her written, telephonic, or electronic contribution
agreement with respect to future Compensation in the manner described in this
Section.  Such election may be made only during the annual enrollment period
designated by the Administrative Committee (and in no event later than the
deadlines for deferral elections for such Compensation under Sections 5.3.2,
5.3.5, and 5.3.6).


5.4           Designation of Time and Form of Payment.


5.4.1           In General.  At the time of a Participant’s initial election to
defer Compensation pursuant to Section 5.3, he or she shall also elect the time
and manner in which his or her Account will be distributed from the
Plan.  Permissible distribution events and forms of benefit shall be those set
forth in Article X.  Except as provided in Section 5.4.2, such election shall
remain in effect from year to year and shall govern all distributions from the
Participant’s Account.  Notwithstanding the foregoing, a Participant who
previously participated in the 2003 NQSP and who made or was deemed to have made
a distribution election pursuant to Section 5.5 with respect to Compensation
earned in 2005 and/or Shares that remain unvested as of December 31, 2004, shall
be permitted to make a new distribution election on or before December 31, 2005
with respect to the portion of his or her Account attributable to Compensation
earned after December 31, 2005 (including any Stock Awards granted after
December 31, 2005) and any related Company matching contributions (the
“Post-2005 Account”).  Except as provided in Section 5.4.2, such new election
shall remain in effect from year to year and shall govern all distributions from
the Participant’s Post-2005 Account.  If such Participant fails to make anew
distribution election as described herein, his or her actual or deemed
distribution election pursuant to Section 5.5 shall remain in effect and shall
govern all distributions from the Participant’s Post-2005 Account.


5.4.2           Election of a Scheduled Benefit Payment Date.  Notwithstanding
the requirements of Section 5.4.1, a Participant who elects a Scheduled Benefit
Distribution Date shall be permitted to make a new distribution election with
respect to future Compensation in the Plan Year preceding the Plan Year in which
the Scheduled Benefit Distribution Date occurs (and in no event later than the
deadlines for deferral elections for such Compensation under Sections 5.3.2,
5.3.5, and 5.3.6).  Such election shall be made during the designated enrollment
period occurring in such preceding Plan Year.  Such election shall apply to all
amounts credited to the Participant’s Account after the Scheduled Benefit
Distribution Date; provided, however, that if such election specifies a new
Scheduled Benefit Distribution Date, such election shall only apply until the
new Scheduled Benefit Distribution Date, and the Participant shall again make a
distribution election as provided
 
 
35

--------------------------------------------------------------------------------

 

herein with respect to amounts subsequently credited to his or her Account.  If
a Participant who has elected a Scheduled Benefit Distribution Date fails to
make a new distribution election as provided hereunder, he or she shall be
deemed to have elected to have all amounts credited to his or her Account after
a Scheduled Benefit Distribution Date distributed in a single lump sum upon his
or her Separation from Service (subject to a six-month delay, if applicable, as
described in Section 10.1.3).


5.5           Treatment of Compensation Deferred Prior to 2005 under the 2003
NOSP.


5.5.1           Compensation other than certain Stock Awards.  On or before
December 31, 2005, a Participant who made a deferral election under the 2003
NQSP with respect to Compensation earned in 2005 (“2005 Compensation”) may
cancel such election.  If a Participant does not cancel such election, his or
her 2005 Compensation shall be deemed to be deferred into this Plan.  A
Participant who does not cancel a deferral election with respect to 2005
Compensation shall designate the time and manner in which the portion of his or
her Account attributable to 2005 Compensation and any related Company matching
contributions will be distributed from the Plan. Permissible distribution events
and forms of benefit shall be those set forth in Article X.  A Participant who
fails to affirmatively elect a time and manner of distribution hereunder shall
be deemed to have elected to have the portion of his or her Account attributable
to 2005 Compensation and any related Company matching contributions distributed
in a single lump sum upon his or her Separation from Service.


5.5.2           Certain Stock Awards.  On or before December 31, 2005, a
Participant who made a deferral election under the 2003 NQSP with respect to
Shares that remain unvested as of December 31, 2004 (“Unvested Shares”), may
cancel such election.  If a Participant does not cancel such election, his or
her Unvested Shares shall be deemed to be deferred into this Plan.  A
Participant who does not cancel a deferral election with respect to Unvested
Shares shall designate the time and manner in which the portion of his or her
Account attributable to the Unvested Shares shall be distributed from the
Plan.  Permissible distribution events and forms of benefit shall be those set
forth in Article X.  A Participant who fails to affirmatively elect a time and
manner of distribution hereunder shall be deemed to have elected to have the
portion of his or her Account attributable to the Unvested Shares distributed in
a single lump sum upon his or her Separation from Service.




ARTICLE VI
CONTRIBUTIONS TO THE PLAN


6.1           Participant Contributions.


6.1.1           Tax-Deferred Account.  For each payroll period, the Company, on
behalf of any Participant who makes an election to contribute amounts to his or
her Tax-Deferred Account pursuant to Section 5.3. above, shall credit such
Participant’s Tax-Deferred Account with a notional amount equal to such deferral
contribution(s).  Such notional contributions shall be credited to the
Participant’s Tax-Deferred Account on a monthly basis; except that if a
Participant’s contribution to his or her Tax-Deferred Account is attributable to
an LTIP/PSP Payment, as described in Section 5.3.5 above, then such
contributions shall be credited to the Participant’s Tax-Deferred Account as
soon as administratively practicable following the date on which the LTIP/PSP
Payment would, but for the Participant’s election, have been paid to the
Participant.


6.1.2           Rohm and Haas Stock Account.  The Company, on behalf of any
Participant who makes an election pursuant to Section 5.3.6 above regarding the
conversion and contribution of “Shares” to his or her Rohm and Haas Stock
Account, shall credit such Participant’s Rohm and Haas Stock Account with a
notional amount equal to such contribution(s) in the form of Stock Units.  Such
notional contributions shall be allocated to the Participant’s Rohm and Hans
Stock Account as soon as administratively practicable following the date on
which the restrictions on the stock subject to the election lapse.


6.2           Company Matching Contributions.  The Company shall match each
Participant’s contributions to the Plan pursuant to Section 6.1, except that for
the purpose of this Section 6.2, contributions attributable to LTPSP Payments
and Stock Awards shall be excluded.  Such matching contributions shall be made
to the Participant’s Rohm and Hans Stock Account in Robin and Haas Stock
Units.  The number of Rohm and Haas Stock Units to be contributed shall be 60%
of the amount determined by dividing the lesser of (i) the Participant’s
eligible contributions for the year, or (ii) 6% of the Participant’s
Compensation (excluding Stock Awards and LTPSP Payments), by the Fair Market
Value of Rohm and Haas common stock on the date the contribution is allocated.

 
36

--------------------------------------------------------------------------------

 

ARTICLE VII
INVESTMENT OF PARTICIPANT CONTRIBUTIONS


7.1           General.  Investment elections under this Article VII are notional
only, to be used for the sole purpose of calculating the amount of a
Participant’s benefit under the Plan at any time. Actual investments, if any, by
the Company to defray the costs of this Plan will be governed by Section 8.3.


7.2           Participant Contributions.  Pursuant to Section 6.1 above, and in
accordance with Article VIII below, the contributions allocated to a
Participant’s Tax-Deferred Account will be invested on a notional basis in the
Savings Fund(s) elected by such Participant in the manner prescribed by the
qualified Savings Plan, and contributions allocated to a Participant’s Rohm and
Haas Stock Account will be invested on a notional basis in the Rohm and Haas
Stock Fund.  No contributions under this Plan may be allocated to the Rohm and
Haas ESOP Fund, and no contributions may be made to the Rohm and Haas Stock
Fund, (also called the “Stock Unit” Fund), except as permitted in
subsection 5.3.6 above.  Any change in a Participant’s investment elections, or
a transfer or diversification of finds under this Plan, will have no effect on
the Participant’s investment elections in the qualified Savings Plan, or result
in a transfer or diversification of finds under the qualified Savings Plan; and
vice-versa with respect to changes, transfers, or diversification under the
Savings Plan.


7.3           Company Contributions.  Pursuant to Section 6.2 above, and in
accordance with Article VIU below, all Company matching contributions allocated
to the Participant’s Rohm and Haas Stock Account shall be invested on a notional
basis in the Rohm and Haas Stock Fund.


7.4           Diversification of Investments in the Rohm and Haas Stock
Fund.  Investments of both Participant and Company contributions credited to the
Rohm and Haas Stock Fund on a notional basis may not be subsequently reallocated
to other Savings Funds, except as provided below:


7.4.1           Subject to the restrictions set forth in Section 7.4.2 below, a
Participant may diversify the portion of his or her Rohm and Haas Stock Account
attributable to his or her notional conversion and contribution of Stock Awards
pursuant to Section 5.3.6 and/or Company matching contributions pursuant to
Section 6.2 out of the Rohm and Haas Stock Fund beginning on the date which is
six months after the date on which on which such Stock Awards and/or matching
contributions were initially credited to such Participant’s Rohm and Haas Stock
Account, by transferring such amounts into any other available Savings Fund(s).


7.4.2           In addition to the restrictions of Section 7.4.1 above, any
Participant designated as a Section 16b Insider by the Company shall be eligible
to diversify his or her Rohm and Haas Stock Account only during an “open trading
window” permitted under the Company’s insider trading policy.  In addition, any
Participant who reallocates any portion of his or her Rohm and Haas Stock
Account into any other Savings Fund(s) pursuant to Section 7.4.1 above, may not
subsequently reallocate investments into the Rohm and Haas Stock Fund.


7.5           Investment Reallocation. Subject to any limitations which may
exist with respect to transfers as provided in the prospectus for a particular
Savings Fund, a Participant may elect to transfer any portion of his or her
existing Account balance, except for amounts credited to the Rohm and Haas Stock
Account, among the available Savings Funds at any time. A Participant may not
transfer any portion of his or her existing Account balance into the Robin and
Haas Stock Fund.


Amounts credited to a Participant’s Rohm and Haas Stock Account are subject to
the diversification rules described in Section 7.4 above.




ARTICLE VIII
PARTICIPANT ACCOUNTS AND TRUST FUND


8.1           The Administrative Committee shall maintain, or cause to be
maintained, for each participant a Rohm and Haas Stock Account and a
Tax-Deferred Account.  Notional amounts equal to the value of a Participant’s
before-tax contributions shall be credited to the participant’s Tax-Deferred
Account or Rohm and Haas Stock Account by the Company on the participant’s
behalf, as appropriate.  Notional amounts equal to the value of the Company’s
matching contributions shall be credited to the Participant’s Rohm and Haas
Stock Account.


8.2           The notional amount credited to a Participant’s Account will be
reduced by any amounts withdrawn.

 
37

--------------------------------------------------------------------------------

 

8.3           Notwithstanding Article VII, the Administrative Committee shall
direct the Trustee to establish a Trust Fund for the Plan.  The Investment
Committee shall direct the investment of such Trust Fund.  The actual investment
of the Trust Fund need not correspond to actual Participant elections under
Section 7.1.  As of each Valuation Date, the Trustee will determine the value of
each Savings Fund, including Income thereon.  The Trustee shall also value the
Trust Fund as of each Valuation Date, and report to the Company the difference
between the Trust Fund’s actual value and the Savings Fund’s value, as derived
from the investment elections by Participants.


8.4           The Investment Committee shall direct the funding of the Trust
Fund from time to time as it deems appropriate and in the best interests of
Participants and the Company, provided, however, that the funding of the trust
fund shall be consistent with section 409A(b) of the Code.


Pursuit to terms of the trust, the trust was fully funded as of April 1, 2009.




ARTICLE IX
VESTING


9.1           A Participant shall at all times be 100% vested in all amounts
credited to his or her Account.


9.2           A Participant with funds transferred from an account under the
Morton International, Inc. Supplemental Employee Savings and Investment Plan (a
“SESIP Account”) shall become 100% vested in the amount of such funds as of the
date of transfer.




ARTICLE X
DISTRIBUTION OF ACCOUNTS


10.1         Timing of Distribution.


10.1.1      Elected by Participant.  A Participant may elect, at the time of his
or her initial deferral of Compensation, to receive distribution of his or her
Account commencing on:


(a)           the Participant’s Separation from Service; or


(b)           a Scheduled Benefit Distribution Date; or


(c)           the earlier to occur of the events described in subparagraphs (a)
and (b)


10.1.2           Other Distribution Events.  Notwithstanding the foregoing,
distributions shall be made prior to the time elected by the Participant upon
the Participant’s death, or, if the Participant is a party to a “Continuity
Agreement” with the Company on December 31, 2008, upon a Change in Control,
provided that the Change in Control constitutes an event described in section
409A(a)(2)(A)(v) of the Code and the regulations thereunder.


10.1.3           Distributions to Specified Employees.  In the case of any
participant who is a Specified Employee, a distribution payable on account of
such participant’s Separation from Service shall not commence until six months
after the date of such Separation from Service (or, if earlier, the date of the
Participant’s death).


10.1.4           Distributions shall commence as soon as is administratively
feasible following the applicable distribution event, but in no event later than
60 days following such event, consistent with, and except as provided by, Treas.
Reg. section 1.409A-3(d).  If distribution is made on account of the
Participant’s death, such distribution shall be made to his or her
Beneficiary(ies).  All decisions made by the Administrative Committee in good
faith and based upon affidavit or other evidence satisfactory to the
Administrative Committee regarding questions of fact in the determination of the
identity of such Beneficiary(ies) shall be conclusive and binding upon all
parties, and payment made in accordance therewith shall satisfy all liability
hereunder.


10.2           Forms of Benefit

 
38

--------------------------------------------------------------------------------

 

10.2.1           Distribution on Account of Separation from Service or at a
Specified Time. Distributions made on account of the events set forth in Section
10.1.1 shall be paid as provided in subparagraphs (a) or (b) below.


(a)           A Participant may elect, during the time or times set forth in
Section 5.4 and/or Section 5.5 (as applicable), to receive distribution of his
or her Account:


(i)           in a single sum payment; or


(ii)           in annual installment payments over a term of years selected by
the Participant, which shall not exceed twenty (20) years.  If a participant
makes a change to their form of payment after January 1, 2010 according to the
change rules in section 5.4.2, the installment payments cannot exceed fifteen
(15) years.   This installment payment option shall be treated as the
entitlement to a single payment for purposes of Treas. Reg.
section 1.409A-2(b)(2)(iii). Each installment payment shall equal the balance of
such Deferral Account as of the most recent Valuation Date preceding the payment
date, times a fraction, the numerator of which is one and the denominator of
which is the number of remaining installment payments.  Each subsequent
installment shall be paid on or about the succeeding anniversary of such first
payment or monthly intervals, if selected.  Each such installment shall be
deemed to be made on a pro rata basis from each of the different deemed
investments of the Deferral Account (if there is more than one such deemed
investment). All decisions made by the Administrative Committee in good faith
and based upon an affidavit or other evidence satisfactory to the Administrative
Committee regarding questions of fact in the determination of the identity of
such Beneficiary(ies) shall be conclusive and binding upon all parties, and
payment made in accordance therewith shall satisfy all liability hereunder.


(b)           If a Participant fails to elect a form of benefit as provided in
subparagraph (a), his or her Account shall be paid in a single lump sum.


10.2.2           Other Distributions. Distributions made on account of death or
a Change in Control shall be distributed in a single lump sum as soon as is
administratively feasible, but in no event later than 60 days following, as
applicable, death or the Change in Control (consistent with, and except as
provided by, Treas. Reg. section l.409A-3(d)).  A distribution on account of
death shall be made to the Participant’s Beneficiary(ies).  All decisions made
by the Administrative Committee in good faith and based upon an affidavit or
other evidence satisfactory to the Administrative Committee regarding questions
of fact in the determination of the identity of such Beneficiary(ies) shall be
conclusive and binding upon all parties, and payment made in accordance
therewith shall satisfy all liability hereunder.


10.3           Change in Time of Distribution and Form of Benefit.  With respect
to previously deferred Compensation, a Participant may elect to change the time
of distribution elected pursuant to Section 10.1.1 and/or the form of benefit
elected pursuant to Section 10.2.1 (a “subsequent election”), subject to Treas.
Reg. section 1.409A-2(b), if the following requirements are met.


10.3.1           The subsequent election shall not take effect for at least
twelve (12) months after the date of such subsequent election;


10.3.2           The first payment with respect to such subsequent election
shall not be made until at least five (5) years after the date on which
distribution would have otherwise begun; provided that earlier distribution may
be made in the event of the Participant’s death; and


10.3.3           If applicable, the subsequent election shall be made at least
12 months prior to a Scheduled Benefit Distribution Date.


10.4           Permitted Acceleration of Payment.  Notwithstanding the
Participant’s elected time and form of distribution pursuant to Section 10.2 and
the restrictions of Section 10.3, the time or schedule of a payment shall be
accelerated in the following circumstances:


10.4.1           Payment shall be made to the extent necessary to comply with a
domestic relations order (as defined in section 414(p)(1)(B) of the Code) that
meets the requirements of the Company’s domestic relations order procedures
applicable to non-qualified plans, if such payment is made to an individual
other than the Participant.


10.4.2           Payment shall be made to the extent necessary for the
Participant to comply with an ethics agreement with the Federal government, and
to the extent reasonably necessary to avoid the violation of applicable Federal,
state or local ethics law or conflicts of interest law.

 
39

--------------------------------------------------------------------------------

 

10.4.3           Payment of a Participant’s entire Account shall be made upon
his or her Separation from Service, provided that the payment is made on or
before the later of (A) the December 31 of the calendar year in which the
Participant’s Separation from Service occurs or (B) the date that is two and
one-half (2 ½) months after the Participant’s Separation from Service..  Payment
shall be made at the time specified in Section 10.1 (including, when applicable,
the six-month delay in Section 10.1.3).


10.4.4           Payment shall be made to the extent necessary to satisfy any
applicable federal, state and local tax withholding requirements, subject to
Treas. Reg. section 1.409A- 3(j)(4)(vi).


10.5           Form of Distribution


10.5.1           Tax-Deferred Account.  Amounts from a Participant’s
Tax-Deferred Account shall be distributed in cash.


10.5.2           Rohm and Haas Stock Account.  Stock Units notionally credited
to a Participant’s Rohm and Haas Stock Account shall be distributed in Company
common stock shares.  The amount of such shares to be distributed shall equal
the number of whole Stock Units, plus a cash payment equal to the Fair Market
Value on the date of distribution of any fractional Stock Units, which are
credited to the Participant’s Account as of the date of distribution.




ARTICLE XI
REEMPLOYMENT


11.1           If a Participant’s employment is terminated, and he or she is
subsequently reemployed as an Employee eligible to participate in the Plan under
Article IV, such eligible Employee may again participate in the Plan in
accordance with Article V.




ARTICLE XII
ADMINISTRATION OF THE PLAN


12.1           The Administrative Committee will be responsible for the
administration of the Plan and is designated as the Plan’s agent to receive
service of process.  All matters relating to the administration of the Plan,
including the duties imposed upon the Plan administrator by law, except those
duties relating to the control or management of Plan assets shall be the
responsibility of the Administrative Committee.  The Investment Committee will
have the authority and responsibility to control and manage the assets of the
Plan, if any.  Members of both the Administrative Committee and the Investment
Committee shall be appointed and removed by the Chief Executive Officer, or his
or her designee.


12.2           The Administrative Committee shall have the full responsibility
to represent the Company and the Participants in all things it may deem
necessary for the proper administration of the Plan.  Subject to the terms of
the Plan, the decision of the Administrative Committee upon any question of
fact, interpretation, definition or procedure relating to the administration of
the Plan shall be conclusive.  The responsibilities of the Administrative
Committee shall include the following:


12.2.1           Verifying all procedures by which payments to Participants and
their Beneficiaries are authorized;


12.2.2           Deciding all questions relating to the eligibility of Employees
to become Participants in the Plan;


12.2.3           Interpreting the provisions of the Plan in all particulars;


12.2.4           Establishing and publishing rules and regulations for carrying
out the Plan;


12.2.5           Preparing an individual record for each Participant in the
Plan, which shall be available for examination by such Participant, the
Investment Committee and its members, or other authorized persons; and


12.2.6           Reviewing and answering any denied claim for benefits that has
been appealed to the Administrative Committee under the provisions of
Section 14.6.

 
40

--------------------------------------------------------------------------------

 

12.3           The following general provision shall govern the actions of
either the Administrative or Investment Committee:


12.3.1           The Committee shall choose a chairman from its members and
shall appoint a secretary who shall keep minutes of the Committee’s proceedings
and shall be responsible for preparing such reports as may be advisable for the
administration of the Plan.  The Committee may employ and compensate such
advisory, clerical, and other employees as it may deem reasonable and necessary
to the performance of its duties.


12.3.2           The action of the Committee shall be determined by a majority
vote of all its members, except that no member of the Committee may vote on any
question relating specifically to himself or herself.


12.3.3           The members of the Committee shall serve without compensation
for their services as such.  All expenses of the Committee shall be paid by the
Company.


12.3.4           The chairman or the secretary of the Committee may execute any
written direction on behalf of the Committee.


12.3.5           The Committee may, at its discretion, allocate among its
members or to other persons those functions and responsibilities which it deems
advisable for the efficient and effective operation and management of the Plan.


12.3.6           Except as expressly provided, neither the Committee nor any
member thereof shall be in any way subject to any suit or litigation or to any
legal liability for any cause or reason or thing whatsoever in connection with
the administration or financial performance of the Plan.




ARTICLE XIII
PLAN AMENDMENT; FUTURE OF THE PLAN


13.1           Plan Amendment.  The Company reserves the right to amend the Plan
at any time and from time to time, in any fashion, including such amendments as
are necessary to comply with the requirements of section 409A of the Code and
the regulations and other guidance issued thereunder.


13.2           Expiration of the Plan.  The Company reserves the right at any
time before that date to reduce, suspend or discontinue payments to be made by
it as provided hereunder.  The Company reserves the right to discontinue the
Plan at any time.  However, in no event shall a discontinuance of the Plan cause
the distribution of Accounts prior to the time or times provided in
Article X.  In the event of a Change in Control, the Company may in its
discretion terminate the Plan and distribute all Accounts to Participants within
12 months after such Change in Control to the extent permitted under
section 409A of the Code.




ARTICLE XIV
GENERAL PROVISIONS


14.1           The right of any Participant or Beneficiary to receive future
payments under the provisions of the Plan shall be an unsecured claim against
the general assets of the Company.  Any trust, and any other fund, account,
contract or arrangement that the Company chooses to establish for the future
payment of benefits under this Plan to a Participant or Beneficiary shall remain
part of the Company’s general assets and no person claiming payments under the
Plan shall have any right, title or interest in or to any such trust, fund,
account, contract or arrangement.


14.2           Where appropriate, and wherever the singular is used, it shall be
interpreted as including the plural.


14.3           To the extent permitted by law, payments to and benefits under
the Plan shall not be assignable. To the extent permitted by law, such payments
and benefits shall not be subject to attachment by creditors of, or through
legal processes against, any Participant or Beneficiary.


14.4           Participation in the Plan shall not give any Employee the right
to be retained in the service of the Company, nor any right or claim to annuity
income unless such right has specifically accrued under the terms of the Plan.

 
41

--------------------------------------------------------------------------------

 

14.5           If any person entitled to receive any benefits hereunder is a
minor, or is deemed by the Administrative Committee or is adjudged to be legally
incapable of giving a valid receipt and discharge for such benefits, they will
be paid to the duly appointed guardian, custodian or committee of such minor or
incompetent, or they may be paid to such persons who the Administrative
Committee believes are caring for or supporting such minor or incompetent.


14.6           Any Participant or Beneficiary who claims to be entitled to the
payment of a benefit under the Plan, should bring the matter to the attention of
the Company, normally through a local personnel department.  If a specific claim
as to the amount of any benefit, the method of payment or any other matter under
the Plan is denied, the claimant will be provided with a written notice,
normally within 90 days of the date the claim was filed.  The notice will
include:


14.6.1           the specific reason or reasons for the denial;


14.6.2           the specific reference or references to the Plan provisions on
which the denial is based;


14.6.3           a notice that the claimant or the claimant’s duly authorized
representative may appeal the denial to the Administrative Committee within 60
days; and


14.6.4           a description of any additional information or material
necessary to perfect the claim and an explanation of the need for such material
or information.


In the event of an appeal, the claimant or the claimant’s representative. may
submit a written application for review of the denial, may examine documents
relating to this Plan or the claim, and may submit written issues, comments, and
documents.  Such appeal will be promptly considered by the Administrative
Committee.


14.7           Additional Claims Procedures for Section 409A.  If a Participant
or Beneficiary believes he or she is entitled to have received benefits but has
not received them, the Participant or Beneficiary must accept any payment made
under the Plan and make prompt and reasonable, good faith efforts to collect the
remaining portion of the payment, as determined under Treas. Reg. section
1.409A-3(g).  For this purpose (and as determined under such regulation),
efforts to collect the payment will be presumed not to be prompt, reasonable,
good faith efforts, unless the Participant or Beneficiary provides notice to the
Plan Administrator within 90 days of the latest date upon which the payment
could have been timely made in accordance with the terms of the Plan and the
regulations under section 409A of the Code, and unless, if not paid, the
Participant or Beneficiary takes further enforcement measures within 180 days
after such latest date.


14.8           Plan Interpretation and Section 409A.  Notwithstanding the other
provisions hereof, this Plan shall be construed and interpreted to comply with
section 409A of the Code and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with
Section 409A of the Code or regulations thereunder.  However, in no event shall
the Company, its officers, directors, employees, parents, subsidiaries, or
affiliates be liable for any additional tax, interest, or penalty incurred by a
Participant or Beneficiary as a result of the Plan’s failure to satisfy the
requirements of section 409A of the Code, or as a result of the Plan’s failure
to satisfy any other applicable requirements for the deferral of tax.


14.9           Administrative Delay.  The Plan Administrator may make payment on
any day later than the date specified in the Plan as a result of administrative
delay to the extent that such payment is treated as being paid on the date
specified in the Plan under Treas. Reg. section 1.409A-3(d), which generally
permits payment to be made later within the same calendar year, or, if later,
within 2 ½ months following the date specified in the Plan, provided that the
Participant is not permitted to designate the taxable year of payment.


14.10         Except insofar as the law of Pennsylvania has been superseded by
Federal law, Pennsylvania law shall govern the construction, validity and
administration of this Plan.


By:
__________________________
Gregory Freiwald
     
Corporate Vice President
Human Resources Department
The Dow Chemical Company




 
42

--------------------------------------------------------------------------------

 

APPENDIX A: Hypothetical Investment Benchmarks


The funds offered in the Savings Plan are also offered in this plan.
 
Ten Year U.S. Treasury Notes Plus Fund

 
43

--------------------------------------------------------------------------------

 
